Citation Nr: 1516896	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  96-49 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar paravertebral myositis from October 31, 1994.

2.  Entitlement to a rating in excess of 10 percent for right leg S1 radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for left leg peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This appeal is before the Board of Veterans' Appeals (Board) from a September 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office.  The Veteran's increased rating claim for a lumbar spine disorder was remanded by the Board in February 2005, January 2009, May 2011, and February 2013.

In April 2014, Board granted a 10 percent rating for the Veteran's lumbar paravertebral myositis from March 17, 1994, to October 30, 1994, denied a rating in excess of 20 percent for lumbar paravertebral myositis since October 31, 1994, and granted separate 10 percent ratings, but not higher, for right S1 radiculopathy since February 26, 1996, and peripheral neuropathy of the left lower extremity since May 6, 1998.  The Veteran appealed the denial of a rating in excess of 20 percent for lumbar paravertebral myositis since October 31, 1994, and the denial of ratings higher than 10 percent for his right and left leg neurological disorders, to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In an October 2014 Order, the Court granted the motion and remanded the issues listed on the title page to the Board. 

In its April 2014 decision, the Board referred for appropriate action by the Agency of Original Jurisdiction (AOJ) the issue of whether new and material evidence has been submitted to reopen a previously denied service connection claim for a nervous disorder, to include as secondary to a service-connected lumbar spine disability.  It also remanded to the AOJ claims for an initial rating in excess of 10 percent prior to March 5, 2013, and a rating in excess of 40 percent thereafter, for bilateral below-the-knee varicose veins, an effective date earlier than October 23, 1992, for a 10 percent combined evaluation under 38 C.F.R. § 3.324, and a total disability rating for individual unemployability due to service-connected disabilities (TDIU), for additional action and development.  Those issues remain in remand status and have not been recertified to the Board.  They will therefore not be addressed in this decision.


FINDINGS OF FACT

1.  Since October 31, 1994, the Veteran's lumbar paravertebral myositis has more closely approximated moderate intervertebral disc syndrome manifested by recurring attacks than either severe intervertebral disc syndrome manifested by recurring attacks, with intermittent relief, or pronounced intervertebral disc syndrome with little intermittent relief.

2.  The Veteran's right leg S1 radiculopathy has approximated, at most, moderate incomplete paralysis of the sciatic nerve.

3.  The Veteran's left leg peripheral neuropathy has not been shown to approximate any more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar paravertebral myositis from October 31, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1994, 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (2001, 2014).

2.  The criteria for rating of 20 percent, but no greater, for right leg S1 radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.120, 4.124a, Diagnostic Code 8520 (2014).

3.  The criteria for rating in excess of 10 percent for left leg peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.120, 4.124a, Diagnostic Code 8520 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its April 2014 decision, the Board discussed in detail how VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) had been met and determined that no further notice or assistance was required to fulfill VA's duties in the development of the instant claim.  This discussion and determination are hereby incorporated in this decision.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Background

In its April 2014 decision, the Board provided a detailed factual background of this case, as well as a detailed discussion of how the Veteran's lumbar paravertebral myositis did not warrant a rating higher than 20 percent under the criteria of Diagnostic Codes (DCs) 5292 and 5295 for rating spine disabilities, in effect in October 1994.  These determinations were not challenged in the October 2014 Joint Motion; rather, the basis of the Joint Motion was that the Board did not provide adequate reasons and bases for why the Veteran's lumbar paravertebral myositis did not warrant a higher rating under DC 5293 (2001) for intervertebral disc syndrome, and why the Veteran's right and left leg neurological disorders did not warrant higher ratings under the applicable rating criteria.  These unchallenged portions of the April 2014 Board decision are therefore also incorporated in this decision by reference.

In the October 2014 Joint Motion, the parties acknowledged several specific pieces of medical evidence discussed by the Board in its April 2014 decision:

a February 1996 VA examination report reflecting "full range of motion in the lumbar spine but evidence of moderate muscle spasm of the lumbar paravertebral muscles," "muscle atrophy of the right calf, positive straight leg raising on the right leg, and an absent right Achilles muscle reflex that indicated damage to the right S1 root," and a diagnosis of "clinical right S1 radiculopathy";

a May 1998 VA examination report reflecting "[s]imilar findings concerning the range of motion and muscle spasm," a diagnosis of "lumbar bulging discs," "low back pain associated with numbness of the legs," "positive straight leg raising, an absent right ankle jerk, and diminished pinprick and smooth sensation on the right L5-S1 dermatomes of the right foot," and "right knee jerk [] diminished to +1";

"[a]n October 1998 VA treatment record reflect[ing] low back pain radiating to both legs";

"a November 1999 VA treatment record reflect[ing] intermittent pain in both feet"; 

a March 2006 "assessment of possible peripheral neuropathy";

a September 2006 VA examination report reflecting "80 degrees of forward flexion of the lumbar spine," a diagnosis of "degenerative disc disease and degenerative joint disease of the lumbar spine," "no incapacitating episodes during the previous twelve months," "mildly decreased bilateral lower extremity muscle power, and a slightly positive straight leg raising sign bilaterally";

and a March 2013 VA examination report reflecting "range of motion findings including forward flexion to 80 degrees," "guarding or muscle spasm of the thoracolumbar spine," a diagnosis of "degenerative disc disease," and a notation that the Veteran "had episodes of incapacitating episodes that lasted less than one week during the previous twelve months."

On February 1996 VA examination of the Veteran, there was full range of motion of the lumbar spine with no objective evidence of pain on motion on any movement, but there was "evidence of moderate muscle spasm of the lumbar paravertebral muscles."  There was muscle atrophy of the right calf, which measured two centimeters less than the left calf.  He had a positive straight leg raising on the right leg, and an absent right Achilles muscle reflex, which indicated toward damage to the right S1 root.  However, he had normal muscle strength of both lower extremities and could raise on his toes and heels without problems.  

On May 1998 VA examination, it was noted that the Veteran complained of a moderate low back pain associated with numbness of the legs.  He reported difficulty riding a bicycle or lifting heavy objects.  Physical examination revealed full and complete range of motion of the lumbar spine with no pain, with evidence of moderate lumbosacral paravertebral muscle spasm, and positive straight leg raising and Lasegue's sign at 90 degrees in the right leg.  There was an absent right ankle jerk and diminished pinprick and smooth sensation on the right L5-S1 dermatomes of the right foot.  The right knee jerk was diminished to +1.  The only abnormality of the left lower extremity was that left knee jerk was diminished to +1.  

May 1998 VA computed tomography (CT) scan results reflect "mild diffuse circumferential bulge of the L4-L5 and L5-S1 intervertebral discs, more prominent in the former."

An October 1998 VA treatment record reflects that the Veteran's low back pain was radiating to both legs, and a November 1999 VA treatment record reveals that he had chronic low back pain and intermittent pain in both feet.  

On September 2006 VA examination, the Veteran reported that, during flare-ups of back pain, he had no additional limitation of range of motion or functional impairment beyond pain, and that he was independent in activities of daily living.  Range of motion of the lumbar spine was the following: forward flexion to 80 degrees; extension to 30 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  The examiner noted that there were no muscle spasms.  Although degenerative disc disease was diagnosed, the examiner noted that the Veteran had not had any incapacitating episodes in the past twelve months.  On neurological examination, there was mildly decreased bilateral lower extremity muscle power (4+/5), and a slightly positive straight leg raising sign bilaterally; reflexes were symmetrical, and sensory was intact.

VA treatment records reflect that in February 2006 the Veteran reported pain that limited his lifting and bending activities, numbness in the left foot, occasional feeling of burning in the foot, and no shooting pains down the legs; on examination, there was negative straight leg raise, on manual muscle testing strength was full throughout, and on neurologic examination coordination was intact with sensation hyperalgesia to pin of the distal left lower extremity and normal to light touch and pin otherwise.  On March 2006 physical examination, ambulation and gait were normal, there was decreased sensation to monofilament in each lower extremity, and pulses were normal; the diagnosis was questionable peripheral neuropathy.  On neurological examination in May 2006, motor strength was full in all extremities with no drift, sensory was intact in all extremities, and reflex was absent at the ankles, with toes down.  On neurological examination in November 2007, cranial nerves were intact, and strength, sensory examination, and reflexes were normal.  On physical examination in December 2007, gait and station were normal with full range of motion of the lower extremities, with deep tendon reflexes symmetric and sensation intact.  In October 2008, motor strength was full in the legs and feet, sensory was intact, and gait was normal.  In February 2009, skin sensation was intact; on later VA treatment in February 2009, gait was within normal limits, and there was diminished sensation to light touch over the dorsum of the foot.  

A January 2010 VA treatment record regarding the Veteran's back pain reflects that neuropathy labs were unremarkable.  

On March 2013 VA examination, range of motion of the lumbar spine was the following:  forward flexion to 80 degrees; extension to 30 degrees; lateral flexion to 30 degrees bilaterally; and lateral rotation to 30 degrees bilaterally.  The examiner noted that the Veteran had guarding or muscle spasm of the thoracolumbar spine.  Regarding flare-ups, the Veteran reported that his back pain was aggravated at times by lifting and prolonged ambulation.  He also reported incapacitating episodes that lasted less than one week in the past twelve months.  Muscle strength testing was normal (5/5) bilaterally in the lower extremities.  The knee and ankle reflexes were normal (2+) bilaterally.  Sensation to light touch was normal bilaterally in the lower extremities.  Straight leg raising was negative bilaterally.  The examiner noted that the Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar disability, such as bowel or bladder problems or incontinence or pathologic reflexes.

Lumbar Paravertebral Myositis

Under DC 5293 for intervertebral disc syndrome (effective prior to September 23, 2002), a 10 percent rating for intervertebral disc syndrome is warranted when the disability is mild.  A 20 percent rating is warranted when it is moderate, manifested by recurring attacks.  Intervertebral disc syndrome warrants a 40 percent rating when the disability is severe, manifested by recurring attacks, with intermittent relief.  A 60 percent rating is warranted when the disability is pronounced, manifested by persistent symptoms that are compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).

Regarding the Veteran's increased rating claim for lumbar paravertebral myositis, in the October 2014 Joint Motion, the parties noted "that in October 1994, intervertebral disc syndrome was rated under DC 5293 (2001)," and determined that "the Board did not provide an adequate statement of reasons or bases in determining the appropriate evaluation for this disability concerning old DC 5293," "[i]n light of the evidence showing [the Veteran's] symptomatology of his service-connected low back disability during the period since October 31, 1994, and the nature of the rating criteria under old DC 5293."  Specifically, the parities, noting the rating criteria under DC 5293 (2001), determined that the Board did not adequately explain why the Veteran's lumbar spine disability more closely approximated the criteria for a 20 percent rating under that code rather than those for a 40 or 60 percent rating, given that "[t]he evidence in the instant case demonstrates the existence, during at least part of the relevant time period of moderate muscle spasm; bulging discs; an absent right Achilles muscle reflex, indicating damage to the right S1 root; and radiculopathy."

The parties noted "that DC 5293 does not define the terms 'mild,' 'moderate,' and 'severe' and provides little additional guidance regarding 'severe' other than reference to recurring attacks with intermittent relief,' but that "DC 5293 provides such guidance as to 'pronounced' intervertebral disc syndrome, which consists of persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief."

In this case, even considering DC 5293 (2001) and the October 2014 Joint Motion, the Veteran's lumbar paravertebral myositis has not more closely approximated the criteria for a 40 percent or higher rating than those for a 20 percent rating.

Initially, the Board finds that the neurological symptoms secondary to the Veteran's lumbar spine disability affecting his right and left lower extremities, including those noted in the Joint Motion, are contemplated in the separately compensable ratings that the Veteran receives for right leg S1 radiculopathy and left leg peripheral neuropathy.  The Veteran receives such separate ratings under 38 C.F.R. § 4.124a, DC 8520, which, as discussed below, explicitly contemplates symptomology regarding paralysis of the sciatic nerve.  Such lower extremity symptomatology includes any muscle atrophy; radiating pain; diminished or absent reflexes and sensation; diminished muscle strength or function; diminished movement; and other diminished lower extremity function related to the Veteran's neurological disabilities.  

The Board thus finds that any sciatic neuropathy and neurological symptomatology related to the Veteran's left and right lower extremities, secondary to his lumbar spine disability, if considered in his rating for lumbar paravertebral myositis under DC 5293 (2001), would be overlapping and duplicative of the manifestations and symptomology contemplated in his separate ratings for his right and left leg neurological disorders under DC 8520.  Therefore, such symptomology may not be considered in the Veteran's rating for his lumbar spine disability.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Additionally, the record since October 31, 1994, does not reflect that the Veteran's lumbar spine disability has resulted in what could be characterized by "severe" intervertebral disc syndrome manifested by "recurring attacks, with intermittent relief," or "pronounced" intervertebral disc syndrome with "little intermittent relief."  While symptomology such as low back pain, particularly with lifting, bending, or prolonged activity or inactivity, and moderate muscle spasms, has been noted in the record, the Veteran's lumbar spine disability as a whole, including what might be considered periods of "attacks," has not approximated the criteria for a 40 or 60 percent rating under DC 5293 (2001).  While May 1998 VA CT scan results reflected "diffuse circumferential bulge of the L4-L5 and L5-S1 intervertebral discs," such bulge was noted to have been "mild."  The Veteran was consistently found on examination, including in February 1996, March 1998, September 2006, and March 2013 to have had full or nearly full range of lumbar motion, with no or little evidence of pain on motion.  In May 1998, he complained of a "moderate" low back pain resulting in difficulty riding a bicycle or lifting heavy objects.  On September 2006 VA examination, he reported that, during flare-ups of back pain, he had no additional limitation of range of motion or functional impairment beyond pain, and that the examiner noted that the Veteran had not had any incapacitating episodes in the past twelve months.  In March 2013, when specifically asked about flare-ups of his lumbar spine disorder, it was noted that the Veteran simply reported that "pain aggravates with liftings, with prolonged ambulation, at times," and it was noted that he reported incapacitating episodes lasting a total duration of less than one week in the past twelve months.

The rest of the extensive medical record provides no indication that the Veteran's service-connected lumbar paravertebral myositis has approximated what could be considered "severe" intervertebral disc syndrome manifested by "recurring attacks, with intermittent relief," or "pronounced" intervertebral disc syndrome with "little intermittent relief" at any time since October 31, 1994.

Finally, the Board notes that the criteria for a 60 percent rating under DC 5293 (2001) includes "persistent symptoms" including "demonstrable muscle spasm," and that muscle spasms of the lumbar area have been intermittently noted in the medical record.  On February 1996 and May 1998 VA examination, moderate lumbosacral paravertebral muscle spasm was noted, and in March 2013 the VA examiner noted Veteran guarding or muscle spasm of the thoracolumbar spine; on September 2006 VA examination, it was noted that there were no muscle spasms.  However, even when noted, such muscle spasms have generally been noted to have been "moderate."  Given the evidence as a whole, including that discussed above regarding the Veteran's overall spine disability, flare-ups or "attacks," and overall functional impairment, the Board finds that any such muscle spasms are not of such severity so as to approximate "severe" intervertebral disc syndrome manifested by "recurring attacks, with intermittent relief," or "pronounced" intervertebral disc syndrome with "little intermittent relief" under DC 5293 (2001).  

Accordingly, a rating in excess of 20 percent for lumbar paravertebral myositis from October 31, 1994, is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

Right Leg S1 Radiculopathy and Left Leg Peripheral Neuropathy

Under the provisions of 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a, DC 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling and that moderate incomplete paralysis is rated as 20 percent disabling.  Moderately severe incomplete paralysis is rated as 40 percent disabling, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  Complete paralysis is rated as 80 percent disabling, and is manifested by the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.

Regarding the neurological disabilities of the Veteran's legs, in the October 2014 Joint Motion, the parties noted that "[t]he evidence demonstrates that neurological symptomatology of the right lower extremity includes muscle atrophy of the calf, positive straight leg raising, absent right Achilles muscle reflex, absent right ankle jerk, and decreased sensation," and that "the neurological symptomatology of the left lower extremity includes numbness, diminished knee jerk, and slightly positive straight leg raising."  The parties determined that, in finding that such disabilities more closely approximated mild, rather than moderate, incomplete paralysis, "the Board did not explain how symptomatology such as muscle atrophy, absent right Achilles muscle reflex, absent right ankle jerk, and diminished left knee ankle jerk failed to amount to more than just sensory impairment."

In making this determination, the parties noted that the Rating Schedule states that "[i]n rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances," and that, "[i]n evaluating diseases of the peripheral nerves, where involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree."  See 38 C.F.R. §§ 4.120, 4.124a.  The parties therefore concluded that "remand is warranted for the Board to provide sufficient consideration as to the aforementioned evidence in its adjudication of [the Veteran's] claims for entitlement to increased ratings for right lower extremity radiculopathy and left lower extremity peripheral neuropathy."

In this case, resolving reasonable doubt in the Veteran's favor, the Board finds that his right leg S1 radiculopathy warrants a rating of 20 percent, but no greater, but that his left leg peripheral neuropathy does not warrant any rating greater than 10 percent. 

VA examinations have generally revealed greater neurological symptomology in the right than left leg.  On February 1996 examination, there was muscle atrophy of the right calf, which measured two centimeters less than the left calf, positive straight leg raising on the right leg, and an absent right Achilles muscle reflex.  On May 1998 VA examination, there was positive straight leg raising at 90 degrees in the right leg and, absent right ankle jerk, and right knee jerk diminished to +1.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his right leg S1 radiculopathy has approximated "moderate" incomplete paralysis of the sciatic nerve.  

However, the Veteran's right leg disorder has not at any time approximated "moderately severe" or "severe" incomplete paralysis of the sciatic nerve.  In this regard, even considering the findings on February 1996 and May 1998 VA examinations, he had normal muscle strength of both lower extremities and could raise on his toes and heels without problems in February 1996.  Also, while there was noted to have been mildly decreased bilateral lower extremity muscle power   on September 2006 VA examination, reflexes were symmetrical and sensory was intact at that time.  VA treatment records reflect that, in February 2006, there was negative straight leg raise, muscle strength was full throughout, and on neurologic examination coordination was intact with sensation hyperalgesia to pin of the distal left lower extremity and normal to light touch and pin otherwise.  On neurological examination in November 2007, cranial nerves were intact, and strength, sensory examination, and reflexes were normal.  On physical examination in December 2007, gait and station were normal with full range of motion of the lower extremities, with deep tendon reflexes symmetric and sensation intact.  In October 2008, motor strength was full in the legs and feet, sensory was intact, and gait was normal.  In February 2009, skin sensation was intact, even though on later VA treatment in February 2009, while gait was within normal limits, there was diminished sensation to light touch over the dorsum of the foot.  A January 2010 VA treatment record regarding the Veteran's back pain reflects that neuropathy labs were unremarkable.  On March 2013 VA examination of the lower extremities, muscle strength testing was full, knee and ankle reflexes were normal (2+), sensation to light touch was normal, straight leg raising was negative, and there were no other neurologic abnormalities or findings related to a thoracolumbar disability.  

Thus, while in February 1996 and May 1998, the Veteran's right leg revealed slight calf atrophy, an absent right Achilles muscle reflex, absent right ankle jerk, and right knee jerk diminished to +1, findings at those times did not reflect "moderately severe" or "severe" incomplete paralysis of the sciatic nerve.  Furthermore, and subsequent findings have been inconsistent at best, with some diminished muscle function, reflexes, and sensory perception noted intermittently, but with many reports of normal and full muscle strength, mobility, reflexes, sensory perception, and other neurological findings, and with neuropathy labs unremarkable in January 2010.  Also, despite the findings noted above reflecting moderate incomplete paralysis of the right sciatic nerve, the record reflects little functional impairment of the legs, with ambulation and gait consistently noted to be normal; while the Veteran repeatedly reported difficulties with activities involving lifting and bending due to his back problems, the record as a whole reflects very little impairment in the ability of the lower extremities to perform normal function. 

The Veteran's left leg peripheral neuropathy has not been shown to approximate any more than mild incomplete paralysis of the sciatic nerve.  The record reflects intermittent findings of diminished sensory perception of the left lower extremity, left knee jerk diminished to +1 in May 1998, mildly decreased bilateral lower extremity muscle power in September 2006, and absent reflex at the ankles in May 2007.  However, generally, reflexes, strength, and other neurological findings have been noted to be normal on objective testing, and sensory perception, more often than not, has been noted to be normal on objective examination, as noted in the medical records discussed above.  In light of this evidence as a whole, the Veteran's left leg peripheral neuropathy has most closely approximated mild, rather than moderate, incomplete paralysis of the sciatic nerve.

The Board notes that, pursuant to 38 C.F.R. § 4.124a, "when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."  However, 38 C.F.R. § 4.124a does not state or imply that any symptomatology whatsoever that is not "wholly sensory" necessarily reflects "moderate" or more severe incomplete paralysis of an affected nerve.  See 38 C.F.R. § 4.124a.  In this case, for the reasons given above, even given the few instances of noted neurological symptomology other than sensory impairment involving the left lower extremity during the more than 15-year time period in question, which are heavily outnumbered by instances of such symptomology noted to be absent, the Veteran's left leg neurological disorder has approximated no more than mild incomplete paralysis of the sciatic nerve.  Moreover, again, throughout this time period, sensory perception in the left lower extremity, more often than not, has been noted to be normal on objective examination.

Accordingly, a rating of 20 percent, but no greater, for right leg S1 radiculopathy is warranted, a rating in excess of 10 percent for left leg peripheral neuropathy is not warranted, and there is no basis for staged rating of either disability pursuant to Fenderson or Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.

In light of the claims in remand status, pursuant to the April 2014 Board decision, as discussed in the introduction above, the Board will defer consideration of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

A rating in excess of 20 percent for lumbar paravertebral myositis from October 31, 1994, is denied.

A rating of 20 percent, but no greater, for right leg S1 radiculopathy is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating in excess of 10 percent for left leg peripheral neuropathy is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


